Loring, J.
The only question raised in this case is whether the word “ furnace ” as used in St. 1892, c. 419, §§ 116 and 117, includes a forge in which a fire is maintained for the purpose of carrying on the ordinary business of a blacksmith.
The difference between a forge and a furnace, so far as the ordinary use of those words in connection with metal work is concerned, is this: A furnace is used to melt ores in making metals, or to melt metals in working them; a forge is used to heat metals to hammer them into a desired form, not to melt them. It is evident that the Legislature thought that a fire used to melt ores and metals was dangerous; and that a fire used to heat them was not dangerous ; and for that reason it forbade the erection of a furnace, but did not forbid the erection of a forge. Decree dismissing Mil affirmed.